DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response for Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/02/2021 is acknowledged. Claims 19-24 read on the elected invention. 
Claims 25-30 have been canceled by the applicant from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 11/02/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-24 and 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cross (US Patent No. 7,697,995) in view of MacDonald (US Pub No. 2012/0029528).

    PNG
    media_image1.png
    387
    775
    media_image1.png
    Greyscale


Regarding claim 19, Cross discloses (Figures 1-2 and 6) a lead body (16) that includes first and second wing portions joined by a central portion (see annotated figure above), the first and second wing portions and central portion is elongated between a distal end and a proximal end (clearly shown in Figure 1), a central axis extending along a length of the lead body, the lead body including opposite first and second sides that extend between the distal and proximal ends (clearly shown in Figure 1), the lead body first and second wing portions including longitudinal edges that extend along the length of the lead body in a common direction as the central axis (clearly shown in Figures 1-2); wherein the lead body comprises a flexible material (Polyurethane in Col. 5, lines 16-27) that is configured to flex when a fluid pressure in Fully configured in flexing when a fluid pressure in the dura space is imposed on the second side of the lead body by the spinal fluid since the lead body of Cross is made out of a flexible polyurethane similar to the applicant’s invention (Paragraph 0052 of applicant’s specification) and is also thin (Cross, Col. 3 lines 9-11) (up to .030 inches (Abstract)) (No exact value is given for the thickness of the lead body of applicant's device but in Paragraph 0053 of applicant’s specification it states “the thickness for one or more designated portions of the lead body may be reduced to allow flexing” which this means that the lead body of the applicant’s invention also needs to be thin) then this would allow for the lead body to easily flex around the dura mater of the spinal cord when fluid pressure is applied to the second side of the lead body], the lead body configured to form a non-planar contour that folds or curves about the central axis to maintain the first side against the dural membrane in response to the fluid pressure imposed on the second side (clearly shown in Figure 6) (Col. 5, lines 16-27), wherein the lead body is to flex and conform to the dural membrane when the second side of the lead body experiences a designated amount of the fluid pressure between 5 cmH20 and 20 cmH20 [The lead body is fully capable in flexing and conforming to the dural membrane when the second side of the lead body experiences a designated amount of the fluid pressure between 5 cmH20 and 20 cmH20 since the lead body of Cross is made out of a flexible polyurethane similar to the applicant’s invention (Paragraph 0052 of applicant’s specification) and is also thin (Cross, Col. 3 lines 9-11) (up to .030 inches (Abstract)) (No exact value is given for the thickness of the lead body of applicant's device but in Paragraph 0053 of applicant’s specification it states “the thickness for one or more designated portions of the lead body may be reduced to allow flexing” which this means that the lead body of the applicant’s invention also needs to be thin)]; electrodes (20) disposed along the first side of the lead body and configured to apply a neurostimulation therapy within an epidural space of a patient (Figures 1-2) (Col. 4, lines 56-65 and Col. 5, lines 28-43), the electrodes being electrically coupled to conductive pathways (12) that extend through the proximal end of the lead body (Figures 1-2) (Col. 4, lines 56-65 and Col. 5, lines 28-43), wherein the first side is configured to engage a dural membrane and the second side is configured to be exposed to spinal fluid (clearly shown in Figure 6) (Col. 4, lines 56-65 and Col. 5, lines 28-43), and an edge structure provided along the longitudinal edges of the lead body (clearly shown in Figures 1-2). 
Cross fails to disclose the edge structure made of a material that is more rigid than the flexible material forming the lead body. 
MacDonald, in the same field of endeavor, teaches (Figures 1-11) a stimulating electrode that includes an edge structure (28) made of a material that is more rigid than the flexible material forming the lead body (Made of a rigid biocompatible and biodegradable material as disclosed in Paragraph 0053). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modify the edge structure of Cross to have been made of a biocompatible and biodegradable material that is more rigid than the flexible material forming the lead body as taught by MacDonald, in order to better MacDonalad, Paragraph 0053).
Regarding claim 20, Cross modified by MacDonald further discloses wherein the edge structure includes a rigid dielectric material that extends along the longitudinal edges for at least a portion of the length (MacDonald in Paragraph 0053 discloses that the rigid biocompatible and biodegradable material that makes up the edge structure is a biodegradable polymer which a polymer is considered to be a dielectric material).
Regarding claim 21, Cross modified by MacDonald further discloses wherein the distal end includes an end structure made of a material that is more rigid that the flexible material forming the lead body (MacDonald, Paragraph 0053) (Made of a rigid biocompatible and biodegradable material as disclosed in Paragraph 0053).
Regarding claim 22, Cross modified by MacDonald further discloses wherein, as an operative shape of the lead body changes, an effective arrangement of the electrodes changes with respect to each other (As the lead body curves as shown in Figure 6 of Cross, the electrodes also curve with it which changes the effective arrangement of the electrodes).
Regarding claim 23, Cross modified by MacDonald further discloses wherein at least one of a pattern or arrangement of the electrodes is reconfigured or re-arranged based on the operative shape of the lead body (As the lead body curves as shown in Figure 6 of Cross, the electrodes also curve with it which changes the effective arrangement of the electrodes).
clearly shown in Figures 1-2 of Cross) (Col. 5, lines 28-43), such that at least one row or column of the electrodes has different separation distances between adjacent electrodes and at least one of adjacent rows or columns have different separation distances between the adjacent electrodes (clearly shown in Figures 1-2 of Cross) (Col. 5, lines 28-43).
	Regarding claims 31-33, Cross modified by MacDonald further discloses the lead body includes a width that extends transverse to the central axis between the longitudinal edges (clearly shown in Figures 1-2 of Cross), the lead body further including a thickness that extends between the first and second sides (clearly shown in Figures 1-2 of Cross) but fails to disclose the thickness varying such that the central portion has a greater thickness relative to a thickness of at least one of the first and second wing portions, wherein the thickness varies gradually as the thickness extends along at least one of the width or length and wherein the thickness reduces or tapers as the first and second wing portions approach the corresponding longitudinal edges.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Cross modified by MacDonald to have the thickness varying such that the central portion has a greater thickness relative to a thickness of at least one of the first and second wing portions, wherein the thickness varies gradually as the thickness extends along at least one of the width or length and wherein the thickness reduces or tapers as the first and second wing portions approach the corresponding longitudinal edges since the only difference In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (MPEP 2144.04 (IV)(A)).

Claims 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cross (US Patent No. 7,697,995) in view of MacDonald (US Pub No. 2012/0029528) as applied to claims 19 and 31 above, and further in view of Pianca (US Patent No. 8,224,459).
Regarding claim 34, Cross modified by MacDonald discloses the invention of claim 19 above including the first and second sides represent an electrode side and a posterior side but fails to disclose the posterior side of the central portion including a tool receptacle configured to receive a tool.
Pianca, in the same field of endeavor, teaches (Figures 8A-8C) a stimulating electrode (10) that includes a posterior side of the central portion including a tool receptacle (49) (Figures 8A-8C) configured to receive a tool (stylet 40) (Col. 8, lines 22-42). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modify the posterior side of the central portion of the lead body of Cross modified by MacDonald to have included a tool receptacle configure to receive a tool as taught by Pianca, in order to deliver the lead body without the attendant risk of damaging the electrode contacts (Pianca, Col. 3, lines 17-21).

Pianca, in the same field of endeavor, teaches (Figures 8A-8C) a stimulating electrode (10) that includes a posterior side of the central portion including a tool receptacle (49) (Figures 8A-8C) configured to receive a tool (stylet 40) (Col. 8, lines 22-42) and wherein the tool receptacle comprises a layer of dielectric material (insulated material as disclosed in Col. 8, lines 22-42) that is coupled to and extends along the posterior side (Figures 8A-8C), the layer of dielectric material formed with the lead body such that the tool receptacle remains with the lead body after the paddle lead is positioned in the epidural space (Figures 8A-8C) (Col. 8, lines 22-42). It would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modify the posterior side of the central portion of the lead body of Cross modified by MacDonald to have included a tool receptacle configure to receive a tool and Pianca, Col. 3, lines 17-21). [Cross modified by MacDonald and Pianca would result in the tool receptacle to extend along central axis of the central portion in a region of the central portion having the greater thickness relative to the thickness of at least one of the first and second wing portions]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771